IN THE SUPREME COURT OF TENNESSEE
                             AT NASHVILLE
                                February 5, 2014 Session

                   WILLIAM CALDWELL HANCOCK v.
                BOARD OF PROFESSIONAL RESPONSIBILITY
                 OF THE SUPREME COURT OF TENNESSEE

           Direct Appeal from the Chancery Court for Davidson County
          Nos. 11-1816-IV & 11-1797-IV  Donald P. Harris, Special Judge




                No. M2012-02596-SC-R3-BP - Filed September 3, 2014




C ORNELIA A. C LARK, J., concurring in result.


       I concur in the lead opinion’s conclusions that Mr. Hancock violated Tennessee
Supreme Court Rule 8, RPC 3.5(b) and 3.5(e) and that “an attorney may be disciplined
pursuant to [RPC]8.2 only if the false statement is communicated to a third party.” I
disagree, however, with the lead opinion’s conclusion that “the record lacks any indication
that Mr. Hancock sent the email to anyone other than Judge Paine.” I would instead hold that
the record contains substantial and material evidence establishing that Mr. Hancock sent an
email to third parties. As a result, I would affirm the hearing panel’s judgment that Mr.
Hancock violated RPC 8.2(a)(1). In all other respects, I concur in the lead opinion’s decision
affirming Mr. Hancock’s thirty-day suspension from the practice of law.

       Mr. Hancock’s September 28, 2009 email to Judge Paine consisted of the one-page
email addressed to Judge Paine, which is quoted in the lead opinion, but it also included a
September 11, 2009 email Mr. Hancock sent to three other persons—Candace Holloran,
Terrie Carlton, and John Roe. The September 11, 2009 email to third parties was attached
to and forwarded along with Mr. Hancock’s September 28, 2009 email to Judge Paine. In
his September 11, 2009 email to third parties, Mr. Hancock made the following statements
about Judge Paine:

       As you know, as everybody who knows me knows, the scurrilous and
       defamatory opinion that George Paine put on the internet denying my $371,000
       in fees and destroying my reputation as a competent bankruptcy lawyer has put
       me out of business.

       ....

       It will take some time to build my [sic] and may not be doable at all as long as
       Paine’s poison is out there destroying me every day.

        During his testimony before the hearing panel, Mr. Hancock was most insistent that
his September 28, 2009 email to Judge Paine included, and was incomplete without, the
forwarded and attached September 11, 2009 email to third parties. Mr. Hancock objected
to the admission of exhibit forty-four on the ground that it was “incomplete,” because it
consisted of only the one-page September 28, 2009 email to Judge Paine. Later, referring
to the September 28, 2009 email to Judge Paine and the September 11, 2009 email to third
parties, Mr. Hancock instructed Disciplinary Counsel that she should “[p]ut them all together
and that’s one email.” Still later Mr. Hancock testified as follows regarding the emails.

       Okay. It is one e-mail. And the first page of it is what you have showed me.
       The second page of it is, is a forwarding of a previous e-mail that I had sent
       to my landlord when, when I couldn’t pay my rent and they dun me. They were
       going to throw me out of my office, and that was September 09. And when that
       happened, that was just about the same time Judge Trauger threw out my
       appeal, and I, I didn’t take it very well.

(Emphasis added.) Mr. Hancock subsequently agreed that three-page exhibit forty-five,
which included the September 11, 2009 email, constituted the entire email he sent to Judge
Paine on September 28, 2009. Mr. Hancock declared that he had no objection to Disciplinary
Counsel moving the three pages into evidence as exhibit forty-five. Mr. Hancock thus
authenticated the September 11, 2009 email he sent to third parties, requested that it be
introduced into evidence, expressly indicated that he had no objection to its entry into
evidence, and agreed that he sent the email to his landlords and to Judge Paine.

        Although neither the hearing panel nor the trial judge quoted from the September 11,
2009 email, the hearing panel referred to exhibit forty-five in its decision. Additionally, the
Board had alleged in paragraphs sixty-four, sixty-five, and sixty-eight of the amended
petition that the statements Mr. Hancock made about Judge Paine in the September 11, 2009
email amounted to a violation of RPC 8.2(a). At no point during the proceedings before the
hearing panel did the Board abandon its assertion that these statements constituted a violation
of RPC 8.2(a). Thus, based on the circumstances of this case, including: (1) the allegations
of the amended petition concerning the conduct that violated RPC 8.2(a); (2) the proof in this

                                              -2-
record of the September 11, 2009 email Mr. Hancock sent to three other persons; and (3) the
deferential standard of review this Court must apply when reviewing a hearing panel’s
decision, I would hold that the record contains substantial and material evidence supporting
the hearing panel’s judgment that Mr. Hancock violated RPC 8.2(a) by publishing statements
about Judge Paine to third parties.

        Because the record on appeal contains substantial and material evidence of publication
to third parties, it is not necessary in this case to decide whether a judge’s disclosure of an
ex parte communication pursuant to Tennessee Supreme Court Rule 10, RJC 2.9(B)(5) would
alone constitute publication sufficient to establish a violation of RPC 8.2.

       For the reasons stated herein, I would affirm the hearing panel’s judgment that Mr.
Hancock violated RPC 8.2(a)(1). In all other respects, I concur in the lead opinion’s decision
affirming Mr. Hancock’s thirty-day suspension from the practice of law.




                                           _______________________________________
                                           CORNELIA A. CLARK, JUSTICE




                                              -3-